1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ATTURO TIRE CORP.,
4
                           Plaintiff,
5                                                       2:19-cv-00198-JCM-VCF
      vs.                                               ORDER
6     MAX-TRAC TIRE CO., INC. d/b/a ,
7                          Defendants.
8           Before the court is the Motion to Extend Scheduling Order Deadlines by 90 Days (ECF No. 48).
9           Accordingly,
10          IT IS HEREBY ORDERED that the stipulated deadlines set by the October 7, 2019 Order (eCF
11   NO. 43) are VACATED.
12          IT IS FURTHER ORDERED that a hearing on the Motion to Extend Scheduling Order Deadlines
13   by 90 Days (ECF No. 48) is scheduled for 3:00 PM, February 11, 2020, in Courtroom 3D.
14          DATED this 30th day of January, 2020.
                                                              _________________________
15
                                                              CAM FERENBACH
16                                                            UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
